I would like to congratulate Mr. Tijjani Muhammad-Bande on his election as the President of the General Assembly at its seventy-fourth session. I take this opportunity to express my appreciation to Ms. Maria Fernanda Espinosa Garces for her strong leadership over the past year. I extend my heartfelt thanks to Secretary-General Antonio Guterres for his dynamic leadership.
As I stand here at this august podium, I recall the architect of Bangladesh, the father of our nation, Bangabandhu Sheikh Mujibur Rahman. In 1974, before the General Assembly, he said, “In a world that is marked by strife and human misery, the United Nations remains the focus of man’s hope for the future. Despite the many difficulties and obstacles placed in its way, the United Nations, during the more than quarter-century of its existence, has significantly contributed to human progress in the political, economic, social and cultural fields.” (A/PV.2243, para. 21)
In fact, Bangabandhu Sheikh Mujibur Rahman envisaged a leading role for the United Nations in pursuing development, peace and justice.
In Bangladesh, we are now preparing to celebrate the centenary of the birth of this great leader, beginning in March 2020. Reflecting on his vision and aspirations, we wish to bring this celebration to the United Nations in the next year.
The President’s call to galvanize multilateral efforts for poverty eradication, quality education, climate action and inclusion could not have been more relevant. As the world’s principal multilateral body, the General Assembly is perfectly suited to steer the actions that would promote international cooperation to achieve development, peace and security. The emphasis given to the specific Sustainable Development Goals (SDGs), including poverty eradication, quality education, climate action and inclusion, are critically important for our civilization.
Our shared aspirations and commitment to realizing the SDGs are reflected in the election manifesto of the Bangladesh Awami League, with which we earned the confidence of the people to grant us our third consecutive term in office. Our 21-point political commitment is dedicated to the well-being of people.
Bangladesh has often been cited as a development miracle. Despite turbulence in the rules-based international order and fears of a gradual economic slowdown, Bangladesh has continued to prosper over the past 10 years. According to the Spectator Index 2019, Bangladesh recorded the highest economic growth of 26 listed countries in the past 10 years, with the 188 per cent expansion of its gross domestic product (GDP) at current prices. Our GDP has grown from $102 billion in 2009 to $302 billion this year.
We continue to pursue a pragmatic programme for achieving rapid economic and social development. Poverty eradication, sustainable growth, the protection of the environment and human-resources development are some of the key features of our development strategy. Over the past 10 years, we have adopted progressive and timely policies and taken measures that have resulted in impressive development. Our exports grew threefold for the period from 2005 to 2006, reaching $37 billion in 2017-18. Per capita income grew by a factor of three and a half. Our GDP growth has now reached 8.13 per cent. From 2005 to 2006 and from 2018 to 2019, our investment rose from 26 per cent to 31.5 per cent of GDP. Private-sector investment increased by a factor of five to $70.8 billion. The foreign exchange reserve grew by a factor of nine to $33 billion.
Poverty and inequality are the two major obstacles that stand in the way of development. Bangladesh has achieved one of the fastest poverty-reduction rates in the world, with the poverty rate dropping from 41.5 per cent in 2006 to 21.4 per cent in 2018, and with extreme poverty decreasing from 24 per cent to 11.3 per cent for the same period. Extensive rural development, embedded in the concept of “my village, my town” and home-grown and pro-poor village projects like the Ashrayan and Amar Bari Amar Khamar projects have contributed to our inclusive development. Bangladesh was ranked thirty-fourth in the World Economic Forum’s Inclusive Development Index 2018, significantly surpassing other South Asian countries in this ranking.
A key development strategy in Bangladesh has been addressing inequality through social security, decent work and financial inclusion. The current safety-net system provides special consideration for vulnerable groups. Support comes in the form of cash, food, assets, employment wages, training, savings and community support. These programmes are expanding, currently serve almost a quarter of the population and account for 2.58 per cent of our GDP.
Having achieved the milestones of gender parity and 100 per cent enrolment, we are now focusing on enhancing the quality of education, with an emphasis on e-learning and qualified teachers. Our school drop-out rate has decreased from 50 per cent to 18 per cent. In 2010, we initiated a free book-distribution programme for all students up to tenth grade. To date, 2.96 billion textbooks have been distributed free of cost, of which approximately 352.2 million books were distributed in 2019 alone, 2.3 million students in primary and higher levels of education were awarded scholarships, and 12.3 million mothers are receiving stipends by mobile phone.
We have created an extensive network of 18,000 community clinics and union health centres to provide the entire population with health-care coverage. The centres provide 30 different types of medicine and primary health-care services free of cost to people living in rural areas, 80 per cent of whom are women and children. The number of cases of maternal, infant and child mortality, malnutrition, stunting and low weight continue to decline thanks to these measures. We have put special emphasis on the inclusion of persons with autism, disabilities and special needs in our development journey. Currently, 1.645 million people with such disabilities and needs are receiving Government allowances.
We are investing in human capital to create an inclusive society through equal access to technology. Countrywide, 5,800 digital centres are bringing 600 e-public services to people’s doorsteps. The number of Internet users has crossed the threshold of 90 million people, and teledensity has surpassed 93 per cent. The Bangabandhu Satellite-1, which we launched last year, has facilitated the expansion of broadcast-based services in remote areas and improved communications for development.
The blue economy is our new frontier for opportunities. We have developed a policy and a plan of action to tap our marine resources in the Bay of Bengal. We are contributing to the United Nations norm-setting exercises on protecting marine biological diversity in areas within and beyond national jurisdiction.
We are building our first-ever nuclear-power plant in Rooppur, based on the principle of the peaceful use of nuclear energy. Some 93 per cent of our population is covered by the electricity grid. Bangladesh is now the second-largest user of solar-powered household systems in the world. Bangladesh’s commitment to the peaceful use of nuclear energy is enhanced by its consistent position against nuclear armament. We recently ratified the Treaty on the Prohibition of Nuclear Weapons.
The global stand for taking climate action fostered by the Climate Action Summit, concluded just days ago, will translate into genuine impetus for the implementation of the Paris Agreement in the broader context of the 2030 Agenda for Sustainable Development. As a partner country in the Coalition for Climate Resilient Investment and the Global Commission on Adaptation, Bangladesh has advocated addressing the special challenges and vulnerabilities of countries such as our own and adopted transformative and innovative climate-resilient technology and crops to reduce disaster risks.
Our long-term plan for adaptation and resilience is anchored in our Delta Plan 2100, a comprehensive and long-term technoeconomic plan for the Bangladesh Delta. The Plan focuses on food security, water safety, climate change, environment sustainability, disaster management and sustained economic growth. Following the recent Dhaka meeting of the Global Commission on Adaptation, we are working on setting up a global centre for adaptation in Dhaka.
As the second largest troop- and police-contributing country, Bangladesh continues to respond to the call for troops to participate in United Nations peacekeeping operations. We support the Secretary-General’s initiatives to make United Nations peace operations fit for the future. In responding to his call for the implementation of the Action for Peacekeeping agenda, we have come on board as a champion country. We have also been playing an important role in the evolution of the sustaining-peace conceptual framework.
We continue to promote the idea of the culture of peace, which has withstood the test of time and become a dominant theme at the United Nations. Earlier this month, in this Hall, we celebrated the twentieth anniversary of the adoption of the Declaration and Programme of Action on a Culture of Peace. Our strong actions against extremism, terrorism, drug trafficking and corruption have restored peace in our society and among its people. We shall persist in our actions.
Bangladesh promotes safe, orderly and regular migration. Following the adoption of the Global Compact for Safe, Orderly and Regular Migration, we have spearheaded the development of modalities for its implementation. At the national level, we are mainstreaming migration into national development strategies. Irregular migration and human trafficking are global menaces rooted in complex nets of syndicates and criminal networks. In order to prevent and suppress human trafficking nationally and foster international cooperation in tackling human trafficking, we recently acceded to the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, also known as the Palermo Protocol.
The value of the role of the United Nations in maintaining international peace and security is enormous. During the 1971 war of liberation, 3 million innocent people were killed in a genocide orchestrated by the Pakistani occupation forces and their local collaborators. Some 200,000 women were violated. Our painful experiences have emboldened us to continue to speak out for the oppressed. We will stand firm in our support for our Palestinian brothers and sisters until their just and rightful struggle comes to fruition.
As the Rohingya crisis remains unresolved, I am unfortunately compelled to raise the issue in the Assembly again. We continue to host 1.1 million Rohingya who were forced to leave Myanmar owing to atrocities committed against them. The crisis is now entering its third year. Yet to date not a single member of the Rohingya people has been able to return to Myanmar due to the absence of safety, security and freedom of movement and an overall environment that is not conducive to the return of the Rohingya to the Rakhine state of Myanmar. I urge the international community to understand that the situation is untenable. The crisis is now going beyond the camps; indeed, despite all our efforts to contain it, the crisis is now becoming a regional threat. Moreover, increasing congestion and environmental degradation is challenging the health and security of people in the host area.
We are bearing the burden of a crisis that is of Myanmar’s own making. It is an issue solely between Myanmar and its own people, the Rohingya. They themselves have to resolve it. The voluntary return of the Rohingya to their homes in Rakhine state in safety, security and dignity is the only possible solution to the crisis. We will continue our engagement with Myanmar to ensure the repatriation of the Rohingya.
In my address to the seventy-second General Assembly, I presented a five-point proposal to resolve the crisis, which included the full implementation of the recommendations of the Kofi Annan Foundation Advisory Commission report and the establishment of civilian-monitored safe zones in Rakhine state (see A/72/PV.14). Today I would like to reiterate some of the actions I proposed.
First, Myanmar must manifest clear political will that is supported by concrete actions for the sustainable return and reintegration of the Rohingya to Myanmar.
Secondly, Myanmar must build trust among the Rohingya by abrogating and ending discriminatory laws and practices and granting the Rohingya representatives go-and-see visits to northern Rakhine.
Thirdly, Myanmar must guarantee the security and safety of the Rohingya by deploying civilian monitors from the international community in Rakhine state.
Fourthly, the international community must ensure that the root causes of the Rohingya problem are addressed and that the human rights violations and other atrocity crimes committed against the Rohingya are held to account.
We appreciate the Secretary-General’s initiatives aimed at reform, particularly those of the United Nations development system. We have high expectations that the new generation of United Nations country teams and the reinvigorated resident coordinator system will be able deliver results that are better aligned with national priorities and more accountable to host countries. We will continue to lend our support to the bold and constructive actions of the Secretary-General to make the Organization fit for purpose and strengthen people’s trust in it. As an expression of our support for the reforms and to ensure the effective functionality of the new resident coordinator system, we will make a financial contribution to the special purpose trust fund.
For us, multilateralism remains a panacea for resolving the problems of the world and creating global goods. The United Nations is the symbol of hope for peace, stability and prosperity, as envisioned by the father of our nation, Bangabandhu Sheikh Mujibur Rahman in his address to the General Assembly in 1974. Bangladesh will continue to support the United Nations as a strong multilateral body that is fully equipped to deal with the tasks and responsibilities assigned to it under the Charter of the United Nations. With the seventy-fifth anniversary of the United Nations approaching next year, let us call for collective action to build a stronger United Nations so that our civilizations may deal with emerging challenges throughout the next century. May Bangladesh live forever.
